Citation Nr: 0832477	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-13 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a rating in excess 20 percent for low back 
strain with bilateral sacroiliitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1976 to December 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the veteran 
requested he be provided a Board hearing in a March 2004 VA 
Form 9, his request is considered to have been withdrawn due 
to his failure to reply to correspondence sent to his address 
of record for clarification of that request.  The Board 
subsequently remanded the case for additional development in 
March 2007.  In correspondence dated in April 2007 the 
veteran reported he had no other information or evidence to 
provide in support of his claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The probative evidence of record demonstrates no present 
sinusitis disability nor evidence of a chronic sinusitis 
disorder during active service.

3.  The veteran's low back strain with bilateral sacroiliitis 
is manifested by no more than moderate limitation of motion 
of the lumbar spine, including as a result of pain and 
dysfunction.


CONCLUSIONS OF LAW

1.  A sinusitis disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  The criteria for a rating in excess of 20 percent for low 
back strain with bilateral sacroiliitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5236, 5237, 5290, 5293, 5295 
(before and after September 23, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in January 2003 and March 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims.  Thereafter, a 
supplemental statement of the case was issued in February 
2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2007 VA 
correspondence.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and 
authorized records relevant to these matters have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Service Connection Claim - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing. 38 C.F.R. § 3.380 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

Service medical records are negative for complaint, 
treatment, or diagnosis of sinusitis.  Records show the 
veteran was treated for colds in October 1974, January 1975 
and September 1975. He received treatment for flu/viral 
syndrome and an upper respiratory infection in September 
1981, April 1987 and July 1991.  In his August 1993 report of 
medical history he denied having experienced any sinusitis.  
An August 1993 retirement examination revealed a normal 
clinical evaluation of the sinuses.

In a January 1994 application for VA benefits the veteran 
requested entitlement to service connection for nasal 
congestion due to pollen.  An August 1994 rating decision 
denied entitlement to service connection for an allergy to 
pollen.  The veteran was notified of the decision, but did 
not appeal.

VA treatment records dated in February 1999 show the veteran 
was treated for upper respiratory congestion.  Subsequent 
reports note treatment for rhinitis.  

In statements in support of his claim, the veteran reported 
that he was presently taking medication for sinusitis and 
that he had constant headaches related to this disorder.

On VA examination in March 2003, the veteran reported that he 
had sinus problems and nasal congestion before the Persian 
Gulf War and that since then he experienced continued sinus 
problems and headaches.  He stated Flonase and Allegra seemed 
to help his nasal congestion and that he had occasional sinus 
infections which cleared up after antibiotic treatment.  An 
examination revealed his septum was fairly straight.  He had 
very large inferior turbinates with some edema to the nasal 
mucosa.  There was no evidence of any pus or polyps.  The 
diagnoses included allergic rhinitis and headaches.  The 
examiner stated the veteran did not have a history that was 
very consistent with chronic sinusitis and that his problems 
were all related to an allergy.  It was also noted that it 
was impossible to state whether any present chronic allergy 
problem was related to some possible exposure during the 
Persian Gulf War and that it was difficult to state whether 
his headaches were related to his allergy problems.

Based upon the evidence of record, the Board finds a present 
sinusitis disability is not shown.  There is no probative 
evidence of a chronic sinusitis disorder having been manifest 
during active service.  The Board notes that the present 
issue on appeal is limited to the specific issue of 
entitlement to service connection for sinusitis and that the 
issue as to whether new and material evidence was received to 
reopen a claim for entitlement to service connection for a 
pollen allergy was neither adjudicated nor developed for 
appellate review.  Although the veteran reported he used 
medication for sinusitis including antibiotic treatment for 
occasional infections, he has provided no competent evidence 
demonstrating a diagnosis of sinusitis.  

The March 2003 VA examiner's opinion is persuasive that the 
veteran's present sinus problems are due to a nonservice-
connected allergy disorder.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim."  Brammer 
v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

While the veteran may sincerely believe that he has a present 
sinusitis disability as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, entitlement to service connection is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Increased Rating Claim - Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

During the pendency of this appeal, the criteria for 
disabilities of the spine were amended and the diagnostic 
codes renumbered effective September 26, 2003.  See 68 Fed. 
Reg. 51,454 (Aug. 27, 2003).  Where the law or regulations 
governing a claim are changed while the claim is pending the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289 (effective prior to 
September 26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective prior to 
September 26, 2003).

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

The renumbered and amended criteria for disabilities of the 
spine effective September 26, 2003, are as follows:

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

External Popliteal Nerve (Common Peroneal)
852
1
Paralysis of:
Ratin
g

Complete; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges 
of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot 
and toes
40

Incomplete:

  Severe
30

  Moderate
20

  Mild
10
862
1
Neuritis
872
1
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2007).

Musculocutaneous Nerve (Superficial Peroneal)
852
2
Paralysis of:
Ratin
g

Complete; eversion of foot weakened 
30

Incomplete:

  Severe
20

  Moderate
10

  Mild
0
862
2
Neuritis.
872
2
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8522 (2007).

Anterior Tibial Nerve (Deep Peroneal)
852
3
Paralysis of:
Ratin
g

Complete; dorsal flexion of foot lost 
30

Incomplete:

  Severe
20

  Moderate
10

  Mild
0
862
3
Neuritis.
872
3
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8523 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

Factual Background and Analysis

A rating action in August 1994 established service connection 
for low back strain with bilateral sacroiliitis based in 
treatment in service.  Following a March 1994 VA medical 
examination, it was determined that the veteran continued to 
suffer from low back strain with bilateral sacroiliitis, and 
a 10 percent rating was assigned.  

An examination in March 2000 revealed forward flexion to 
70 degrees and associated mild pain, backward extension to 25 
degrees, lateral flexion to 30 degrees, and lateral rotation 
to 25 degrees.  Functional loss due to pain was mild to 
moderate.  There was a mild paravertebral muscle spasm with 
movement of the thoracolumbar spine.  There was lower back 
and sacroiliac pain on straight leg raise testing at 80 
degrees, bilaterally.  Deep tendon reflexes were one to two 
plus, bilaterally, with symmetrical plantar flexors.  The 
diagnoses included low back pain with bilateral sacroiliitis.  
Thereafter, a rating of 20 percent was assigned based on an 
increase in the disability. 

In correspondence received by VA on October 23, 2002, the 
veteran requested entitlement to an increased rating for his 
low back disorder.  He noted the disorder had increased in 
severity and required daily medication.  

VA treatment records include diagnoses of chronic back pain.  
A January 2003 X-ray examination report noted a normal lumbar 
spine study with bilateral sacroiliac joint changes 
consistent with sacroiliitis, but also noted that the 
underlying etiology could also include ankylosing 
spondylitic, inflammatory bowel disease, or Reiter's 
syndrome.  

On VA examination in March 2003, the veteran complained of 
pain, weakness, stiffness, fatigability, and lack of 
endurance and with periods of flare-up an additional 10 
percent disability during bad weather.  He reported he wore a 
back brace, but did not use crutches or a cane.  Range of 
motion studies revealed forward flexion to 54 degrees, 
backward extension to 26 degrees, right lateral flexion to 
26 degrees, and left lateral flexion to 18 degrees.  It was 
noted that motion stopped where pain began and that there was 
some evidence of painful motion, spasm, weakness, and 
tenderness.  The examiner noted, however, that the veteran 
was able to get in and out of his chair and walk with ease.  
There was no evidence of postural abnormalities.  The back 
musculature was satisfactory.  Deep tendon reflexes were two 
plus and active and equal.  The diagnosis was degenerative 
joint disease of the lumbosacral spine with loss of function 
due to pain.  X-rays of the lumbosacral spine revealed normal 
and well maintained disc spaces with posterior alignment 
within normal limits.  There was very minimal facet joint 
degenerative joint disease at L4-L5 and extensive bilateral 
sacroiliitis with sclerosis and subchondral cyst formation, 
particularly to the right.  Minimal widening of the 
sacroiliac joint was suspected.

On VA examination in November 2003, the veteran complained of 
pain, weakness, stiffness, fatigability, and lack of 
endurance with periods of flare-up an additional five percent 
functional impairment during bad weather.  He reported he 
wore a back brace all the time and took medication for the 
disorder.  He denied any incapacitating episodes within the 
past 12 months.  The examiner noted that motion stopped where 
pain began and that there was slight evidence of painful 
motion, spasm, weakness, and tenderness.  There was a 
postural abnormality of forward flexion of six degrees.  
Musculature of the back was good and deep tendon reflexes 
were one plus at the knee.  Range of motion studies revealed 
forward flexion to 46 degrees, backward extension to 16 
degrees, right lateral flexion to 32 degrees, and left 
lateral flexion to 19 degrees.  The diagnoses included 
sacroiliitis with loss of function due to pain, degenerative 
joint disease of the sacroiliac joints, and arthralgia of the 
lumbar spine with loss of function due to pain.

VA physical therapy treatment records dated in May 2007 
revealed the veteran walked with a stable gait and used no 
assistive devices.  There was no localized tenderness to the 
lumbosacral spine.  Modified straight leg raise testing was 
negative.  Gross strength appeared to be intact to the 
bilateral lower extremities.  Sensation was intact to light 
touch and reflexes were equal in the lower extremities.  A 
diagnosis of chronic low back pain, probably myofascial in 
nature, was provided.  The treatment plan included an order 
for a new lumbar corset.  A September 2007 report noted the 
veteran stated pain relief medication was generally helpful 
for his back pain, but that he would like to increase the 
strength of this medication.  He also reported that he walked 
for exercise and was able to do yard work.  He stated he 
occasionally went without his back brace and it was noted he 
was not presently wearing it.  The examiner noted there was 
no back pain on bilateral knee extension.  Deep tendon 
reflexes were two plus and the veteran had a steady 
ambulatory gait.  Muscle strength was 5/5+ times four.  The 
veteran was able to tiptoe and heel walk without difficulty.  
The diagnoses included chronic back pain and the treatment 
plan included an increase in the strength of pain relief 
medication.  

On VA examination in October 2007, the veteran complained of 
low back pain with occasional radiation into the right lower 
extremity and groin area.  He stated he used pain-relief 
medication two to three times daily, especially when the 
weather was bad.  He stated walking for half a mile, sitting 
in a chair for more than an hour, lifting, and riding in the 
car for prolonged periods caused back pain and stiffness.  He 
estimated his pain during these periods as seven to ten on a 
ten point scale lasting up to two or three days.  He stated 
he had not been confined to bed within the past year because 
of the disorder, but reported episodes of pain into the right 
lower extremity and groin two to three times per week.  He 
complained of occasional tingling in the right toes and right 
lower extremity weakness, but no numbness or loss of bowel or 
bladder control.  It was noted that he worked at a VA 
Regional Office and that he had not lost any work days within 
the past year, but that he stated he had occasionally taken 
leave to recuperate.  

The examiner noted evidence of mild scoliosis with convexity 
to the left in the lower thoracic area and a slight decrease 
in the lumbar lordosis with a mild to moderate spasm in the 
paraspinal musculature. There was mild tenderness over the 
lower thoracic spine and the entire lumbar spine in the 
midline.  There was also mild tenderness over the right 
sacroiliac area.  Range of motion studies revealed flexion to 
70 degrees with pain between 65 to 70 degrees, extension to 
26 degrees with pain at the end of motion, lateral flexion to 
15 degrees, bilaterally, limited at that point by pain, and 
rotation to 20 degrees, bilaterally, also limited at that 
point by pain.  The veteran complained of pain after 
repetitive motion with no other reported symptoms.  The 
examiner noted that after repetitive motion range of motion 
studies revealed flexion to 70 degrees, extension to 15 
degrees, right lateral flexion to 20  degrees, left lateral 
flexion to 18 degrees, and rotation to 20 degrees, 
bilaterally.  Straight leg raise testing was positive at 58 
degrees on the right.  There was mild scoliosis with 
convexity to the right.  

It was noted that the veteran walked slowly, but that his 
gait was normal.  Lower extremity strength was 5/5 in all 
muscle groups.  Reflexes in the knees and ankles were two 
plus and symmetrical.  It was noted that in the sitting 
position the veteran was unable to bring his heels to his 
knees to check coordination and that he complained of back 
pain.  He was able, however, to perform the maneuver in the 
supine position.  Pinprick and touch sensations were normal.  
X-rays revealed no evidence of compression fractures or 
spondylolisthesis.  The pedicles and sacroiliac joints were 
intact.  Nerve conduction studies revealed the right 
peroneal, posterior tibial, and sural nerves were within 
normal limits, except for decreased amplitudes in the right 
peroneal nerve.  Electromyography (EMG) studies revealed 
denervation in the right L4-L5 paraspinals and some increased 
insertional activity of the right L3-L4 and L5-S1.  The 
diagnoses included chronic myofascial low back pain and right 
L4-L5 radiculopathy of mild to moderate severity.

Based upon the evidence in this case, the Board finds the 
veteran's service-connected low back strain with bilateral 
sacroiliitis is manifested by no more than moderate 
limitation of motion of the lumbar spine, including as a 
result of pain and dysfunction.  The objective medical 
findings of record demonstrate no indication of a severe 
lumbar spine limitation of motion.  There is also no 
evidence of lumbar spine ankylosis, a listing of the whole 
spine to opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, abnormal mobility on forced 
motion, or forward flexion of the thoracolumbar spine limited 
to 30 degrees or less.  Therefore, a rating in excess of 20 
percent is not warranted under either version of the 
applicable rating criteria for low back strain with bilateral 
sacroiliitis.  

The Board also notes that there is no evidence of any 
incapacitating episodes due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician.  Although the veteran complained of 
occasional tingling in the right toes and nerve conduction 
studies revealed decreased amplitudes of the right peroneal 
nerve, there is no evidence of any foot drop, lost motion to 
the right foot, or anesthesia to the right foot or toes.  In 
fact, pinprick and touch sensations were normal upon 
examination in October 2007.  A September 2007 examiner noted 
the veteran was able to tiptoe and heel walk without 
difficulty.  Therefore, the Board finds no higher or separate 
ratings are warranted under any alternative rating criteria.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  In fact, the October 2007 VA examiner noted the 
veteran had lost no time from work within the previous year.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.


ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to a rating in excess 20 percent for low back 
strain with bilateral sacroiliitis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


